Exhibit 10.4

VALMONT 2002 STOCK PLAN

SECTION 1

NAME AND PURPOSE

1.1  NAME. The name of the plan shall be the Valmont 2002 Stock Plan (the
“Plan”).

1.2. PURPOSE OF PLAN. The purpose of the Plan is to foster and promote the
long-term financial success of the Company and increase stockholder value by (a)
motivating superior performance by means of stock incentives, (b) encouraging
and providing for the acquisition of an ownership interest in the Company by
Employees and (c) enabling the Company to attract and retain the services of a
management team responsible for the long-term financial success of the Company.

SECTION 2

DEFINITIONS

2.1  DEFINITIONS. Whenever used herein, the following terms shall have the
respective meanings set forth below:

(a)                      “Act” means the Securities Exchange Act of 1934, as
amended.

(b)                     “Award” means any Option, Stock Appreciation Right,
Restricted Stock, Stock Bonus, or any combination thereof granted under the
Plan, including Awards combining two or more types of Awards in a single grant.

(c)                      “Board” means the Board of Directors of the Company.

(d)                     “Code” means the Internal Revenue Code of 1986, as
amended.

(e)                      “Committee” means the Compensation Committee of the
Board, which shall consist of two or more members, each of whom shall be a
“non-employee director” within the meaning of Rule 16b-3 as promulgated under
the Act.

(f)                        “Company” means Valmont Industries, Inc., a Delaware
corporation (and any successor thereto) and its Subsidiaries.

(g)                     “Director Award” means an award of Stock and an annual
Award of a Nonstatutory Stock Option granted to each Eligible Director pursuant
to Section 7.1 without any action by the Board or the Committee.

(h)                     “Eligible Director” means a person who is serving as a
member of the Board and who is not an Employee.

(i)                         “Employee” means any employee of the Company or any
of its Subsidiaries.

(j)                         “Fair Market Value” means, on any date, the average
of the high and low sales prices of the Stock as reported on the National
Association of


--------------------------------------------------------------------------------


Securities Dealers Automated Quotation system (or on such other recognized
market or quotation system on which the trading prices of the Stock are traded
or quoted at the relevant time) on such date. In the event that there are no
Stock transactions reported on such system (or such other system) on such date,
Fair Market Value shall mean the average of the high and low sale prices on the
immediately preceding date on which Stock transactions were so reported.

(k)                      “Option” means the right to purchase Stock at a stated
price for a specified period of time. For purposes of the Plan, an Option may be
either (i) an Incentive Stock Option within the meaning of Section 422 of the
Code or (ii) a Nonstatutory Stock Option.

(l)                         “Participant” means any person designated by the
Committee to participate in the Plan.

(m)                   “Plan” means the Valmont 2002 Stock Plan, as in effect
from time to time.

(n)                     “Restricted Stock” shall mean a share of Stock granted
to a Participant subject to such restrictions as the Committee may determine.

(o)                     “Stock” means the Common Stock of the Company, par value
$1.00 per share.

(p)                     “Stock Appreciation Right” means the right, subject to
such terms and conditions as the Committee may determine, to receive an amount
in cash or Stock, as determined by the Committee, equal to the excess of (i) the
Fair Market Value, as of the date such Stock Appreciation Right is exercised, of
the number shares of Stock covered by the Stock Appreciation Right being
exercised over (ii) the aggregate exercise price of such Stock Appreciation
Right.

(q)                     “Stock Bonus” means the grant of Stock as compensation
from the Company in lieu of cash salary or bonuses otherwise payable to the
Participant, and stock issued for service awards and other similar employee
recognition programs.

(r)                        “Subsidiary” means any corporation or partnership in
which the Company owns, directly or indirectly, 50% or more of the total
combined voting power of all classes of stock of such corporation or of the
capital interest or profits interest of such partnership.

2.2  GENDER AND NUMBER. Except when otherwise indicated by the context, words in
the masculine gender used in the Plan shall include the feminine gender, the
singular shall include the plural, and the plural shall include the singular.

SECTION 3

ELIGIBILITY AND PARTICIPATION

Except as otherwise provided in Sections 5.1 and 7.1, the only persons eligible
to participate in the Plan shall be those Employees selected by the Committee as
Participants.


--------------------------------------------------------------------------------


 

SECTION 4

POWERS OF THE COMMITTEE

4.1 POWER TO GRANT. The Committee shall determine the Participants to whom
Awards shall be granted, the type or types of Awards to be granted, and the
terms and conditions of any and all such Awards. The Committee may establish
different terms and conditions for different types of Awards, for different
Participants receiving the same type of Awards, and for the same Participant for
each Award such Participant may receive, whether or not granted at different
times.

4.2 ADMINISTRATION. The Committee shall be responsible for the administration of
the Plan. The Committee, by majority action thereof, is authorized to prescribe,
amend, and rescind rules and regulations relating to the Plan, to provide for
conditions deemed necessary or advisable to protect the interests of the
Company, and to make all other determinations necessary or advisable for the
administration and interpretation of the Plan in order to carry out its
provisions and purposes. Determinations, interpretations, or other actions made
or taken by the Committee pursuant to the provisions of the Plan shall be final,
binding, and conclusive for all purposes and upon all persons.

SECTION 5

STOCK SUBJECT TO PLAN

5.1 NUMBER. Subject to the provisions of Section 5.3, the number of shares of
Stock subject to Awards (including Director Awards) under the Plan may not
exceed 1,700,000 shares of Stock. The shares to be delivered under the Plan may
consist, in whole or in part, of treasury Stock or authorized but unissued
Stock, not reserved for any other purpose. The maximum number of shares of Stock
with respect to which Awards may be granted to any one Employee under the Plan
is 40% of the aggregate number of shares of Stock available for Awards under
Section 5.1. A maximum of 20% of the shares of Stock available for issuance
under the Plan may be issued as Restricted Stock or Stock Bonuses. In addition,
a maximum of 50,000 shares available for issuance under the Plan may be issued
to non-employee consultants.

5.2 CANCELLED, TERMINATED OR FORFEITED AWARDS. Any shares of Stock subject to an
Award which for any reason are cancelled, terminated or otherwise settled
without the issuance of any Stock shall again be available for Awards under the
Plan. In the event that an Award is exercised through the delivery of Stock or
in the event that withholding tax liabilities arising from such Award are
satisfied by the withholding of Stock by the Company, the number of shares
available for Awards under the Plan shall be increased by the number of shares
surrendered or withheld.

5.3 ADJUSTMENT IN CAPITALIZATION. In the event of any Stock dividend or Stock
split, recapitalization (including, without limitation, the payment of an
extraordinary dividend), merger, consolidation, combination, spin-off,
distribution of assets to stockholders, exchange of shares, or other similar
corporate transaction or event, (i) the aggregate number of shares of Stock
available for Awards under Section 5.1 and (ii) the number of shares and
exercise price with respect to Options and the number, prices and dollar value
of other Awards, shall be appropriately adjusted by the Committee, whose
determination shall be conclusive. If, pursuant to the preceding sentence, an
adjustment is made to the number of shares of Stock


--------------------------------------------------------------------------------


authorized for issuance under the Plan, a corresponding adjustment shall be made
with respect to Director Awards granted pursuant to Section 7.1.

SECTION 6

STOCK OPTIONS

6.1 GRANT OF OPTIONS. Options may be granted to Participants at such time or
times as shall be determined by the Committee. Options granted under the Plan
may be of two types: (i) Incentive Stock Options and (ii) Nonstatutory Stock
Options. The Committee shall have complete discretion in determining the number
of Options, if any, to be granted to a Participant. Each Option shall be
evidenced by an Option agreement that shall specify the type of Option granted,
the exercise price, the duration of the Option, the number of shares of Stock to
which the Option pertains, the exercisability (if any) of the Option in the
event of death, retirement, disability or termination of employment, and such
other terms and conditions not inconsistent with the Plan as the Committee shall
determine. Options may also be granted in replacement of or upon assumption of
options previously issued by companies acquired by the Company by merger or
stock purchase, and any options so replaced or assumed may have the same terms
including exercise price as the options so replaced or assumed.

6.2 OPTION PRICE. Nonstatutory Stock Options and Incentive Stock Options granted
pursuant to the Plan shall have an exercise price which is not less than the
Fair Market Value on the date the Option is granted.

6.3 EXERCISE OF OPTIONS. Options awarded to a Participant under the Plan shall
be exercisable at such times and shall be subject to such restrictions and
conditions as the Committee may impose, subject to the Committee’s right to
accelerate the exercisability of such Option in its discretion. Notwithstanding
the foregoing, no Option shall be exercisable for more than ten years after the
date on which it is granted.

6.4 PAYMENT. The Committee shall establish procedures governing the exercise of
Options, which shall require that written notice of exercise be given and that
the Option price be paid in full in cash or cash equivalents, including by
personal check, at the time of exercise or pursuant to any arrangement that the
Committee shall approve. The Committee may, in its discretion, permit a
Participant to make payment (i) by tendering, either by actual delivery of
shares or by attestation, shares of Stock already owned by the Participant
valued at its Fair Market Value on the date of exercise (if such Stock has been
owned by the Participant for at least six months) or (ii) by electing to have
the Company retain Stock which would otherwise be issued on exercise of the
Option, valued at its Fair Market Value on the date of exercise.  As soon as
practicable after receipt of a written exercise notice and full payment of the
exercise price, the Company shall deliver to the Participant a certificate or
certificates representing the acquired shares of Stock. The Committee may permit
a Participant to elect to pay the exercise price upon the exercise of an Option
by irrevocably authorizing a third party to sell shares of Stock (or a
sufficient portion of the shares) acquired upon exercise of the Option and remit
to the Company a sufficient portion of the sale proceeds to pay the entire
exercise price and any required tax withholding resulting from such exercise.

6.5 INCENTIVE STOCK OPTIONS. Notwithstanding anything in the Plan to the
contrary, no term of this Plan relating to Incentive Stock Options shall be
interpreted, amended or altered, nor shall any discretion or authority granted
under the Plan be so exercised, so as to disqualify the Plan under Section 422
of the Code, or, without the consent of any Participant


--------------------------------------------------------------------------------


affected thereby, to cause any Incentive Stock Option previously granted to fail
to qualify for the Federal income tax treatment afforded under Section 421 of
the Code.

6.6 REPLACEMENT OPTIONS. The Committee may grant a replacement option (a
“Replacement Option”) to any Employee who exercises all or part of an option
granted under this Plan using Qualifying Stock (as herein defined) as payment
for the purchase price. A Replacement Option shall grant to the Employee the
right to purchase, at the Fair Market Value as of the date of said exercise and
grant, the number of shares of stock equal to the sum of the number of whole
shares (i) used by the Employee in payment of the purchase price for the option
which was exercised and (ii) used by the Employee in connection with applicable
withholding taxes on such transaction. A Replacement Option may not be exercised
for six months following the date of grant, and shall expire on the same date as
the option which it replaces. Qualifying Stock is stock which has been owned by
the Employee for at least six months prior to the date of exercise and has not
been used in a stock-for-stock swap transaction within the preceding six months.

SECTION 7

DIRECTOR AWARDS

7.1 AMOUNT OF AWARD. Each Eligible Director shall receive a non-discretionary
Award of 2,000 shares of stock each year; such Award shall be made annually on
the date of and following completion of the Company’s annual stockholders’
meeting (commencing with the 2002 annual stockholders’ meeting).  Each Eligible
Director shall be issued a common stock certificate for such number of shares.
Termination of the director’s services for any reason other than (i) death, (ii)
retirement from the Board at mandatory retirement age, or (iii) resignation or
failure to stand for re-election, in any such case with the prior approval of
the Board, will result in forfeiture of the Stock. If the Stock is forfeited,
the director shall return the number of forfeited shares of Stock, or equivalent
value, to the Company. The number of shares of Stock awarded to an Eligible
Director annually shall be appropriately adjusted in the event of any stock
changes as described in Section 5.3. In addition, each Eligible Director shall
receive a non-discretionary Award of a Nonqualified Stock Option for 4,000
shares of Stock exercisable at the Fair Market Value of the Company’s common
stock on the date of grant; such Award shall be made annually on the date of and
following completion of the Company’s annual stockholders’ meeting (commencing
with the 2002 annual stockholders’ meeting).

The number of nonqualified options awarded to a director shall be appropriately
adjusted in the event of any stock changes as described in Section 5.3.

7.2 NO OTHER AWARDS. An Eligible Director shall not receive any other Award
under the Plan.

SECTION 8

STOCK APPRECIATION RIGHTS

8.1 SAR’S IN TANDEM WITH OPTIONS. Stock Appreciation Rights may be granted to
Participants in tandem with any Option granted under the Plan, either at or
after the time of the grant of such Option, subject to such terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall determine. Each Stock Appreciation Right shall


--------------------------------------------------------------------------------


only be exercisable to the extent that the corresponding Option is exercisable,
and shall terminate upon termination or exercise of the corresponding Option.

Upon the exercise of any Stock Appreciation Right, the corresponding Option
shall terminate.

8.2 OTHER STOCK APPRECIATION RIGHTS. Stock Appreciation Rights may also be
granted to Participants separately from any Option, subject to such terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall determine.

SECTION 9

RESTRICTED STOCK

9.1 GRANT OF RESTRICTED STOCK. The Committee may grant Restricted Stock to
Participants at such times and in such amounts, and subject to such other terms
and conditions not inconsistent with the Plan as it shall determine.

Each grant of Restricted Stock shall be subject to such restrictions, which may
relate to continued employment with the Company, performance of the Company, or
other restrictions, as the Committee may determine. Each grant of Restricted
Stock shall be evidenced by a written agreement setting forth the terms of such
Award.

9.2 REMOVAL OF RESTRICTIONS. The Committee may accelerate or waive such
restrictions in whole or in part at any time in its discretion.

SECTION 10

STOCK BONUSES

10.1 GRANT OF STOCK BONUSES. The Committee may grant a Stock Bonus to a
Participant at such times and in such amounts, and subject to such other terms
and conditions not inconsistent with the Plan, as it shall determine.

SECTION 11

AMENDMENT, MODIFICATION, AND TERMINATION OF PLAN

11.1 GENERAL. The Board may from time to time amend, modify or terminate any or
all of the provisions of the Plan, subject to the provisions of this Section
11.1. The Board may not change the Plan in a manner which would prevent
outstanding Incentive Stock Options granted under the Plan from being Incentive
Stock Options without the written consent of the optionees concerned.
Furthermore, the Board may not make any amendment which would (i) materially
modify the requirements for participation in the Plan, (ii) increase the number
of shares of Stock subject to Awards under the Plan or to any one Employee
pursuant to Section 5.1, or (iii) change the minimum exercise price for stock
options as provided in Section 6.2, in each case without the approval of a
majority of the outstanding shares of Stock entitled to vote thereon. No
amendment or modification shall affect the rights of any Employee with respect
to a previously granted Award, nor shall any amendment or modification affect
the rights of any Eligible Director pursuant to a previously granted Director
Award.

11.2 TERMINATION OF PLAN. No further Options shall be granted under the Plan
subsequent to December 31, 2012, or such earlier date as may be determined by
the Board.


--------------------------------------------------------------------------------


 

SECTION 12

MISCELLANEOUS PROVISIONS

12.1 NONTRANSFERABILITY OF AWARDS. Except as otherwise provided by the
Committee, Awards under the Plan are not transferable, except by will or by the
laws of descent and distribution.

12.2 BENEFICIARY DESIGNATION. Each Participant under the Plan may from time to
time name any beneficiary or beneficiaries (who may be named contingent or
successively) to whom any benefit under the Plan is to be paid or by whom any
right under the Plan is to be exercised in case of his death. Each designation
will revoke all prior designations by the same Participant shall be in a form
prescribed by the Committee, and will be effective only when filed in writing
with the Company. In the absence of any such designation, Awards outstanding at
death may be exercised by the Participant’s surviving spouse, if any, or
otherwise by his estate.

12.3 NO GUARANTEE OF EMPLOYMENT OR PARTICIPATION. Nothing in the Plan shall
interfere with or limit in any way the right of the Company or any Subsidiary to
terminate any Participant’s employment at any time, nor confer upon any
Participant any right to continue in the employ of the Company or any
Subsidiary. No Employee shall have a right to be selected as a Participant, or,
having been so selected, to receive any future Awards.

12.4 TAX WITHHOLDING. The Company shall have the power to withhold, or require a
Participant or Eligible Director to remit to the Company, an amount sufficient
to satisfy federal, state, and local withholding tax requirements on any Award
under the Plan, and the Company may defer issuance of Stock until such
requirements are satisfied. The Committee may, in its discretion, permit a
Participant to elect, subject to such conditions as the Committee shall impose,
(i) to have shares of Stock otherwise issuable under the Plan withheld by the
Company or (ii) to deliver to the Company previously acquired shares of Stock,
in each case having a Fair Market Value sufficient to satisfy all or part of the
Participant’s estimated total federal, state and local tax obligation associated
with the transaction.

12.5 CHANGE OF CONTROL. On the date of a Change of Control, all outstanding
options and stock appreciation rights shall become immediately exercisable and
all restrictions with respect to Restricted Stock shall lapse.

“Change of Control” shall mean:

(i)                         The acquisition (other than from the Company) by any
person, entity or “group”, within the meaning of Section 13(d)(3) or 14(d)(2) of
the Act (excluding any acquisition or holding by (i) the Company or its
subsidiaries, (ii) any employee benefit plan of the Company or its subsidiaries
which acquires beneficial ownership of voting securities of the Company and
(iii) Robert B. Daugherty, his successors and assigns and any tax-exempt entity
established by him) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Act) of 50% or more of either the then outstanding shares
of common stock or the combined voting power of the Company’s then outstanding
voting securities entitled to vote generally in the election of directors; or


--------------------------------------------------------------------------------


 

(ii)                      Individuals who, as of the date hereof, constitute the
Board (as of the date hereof the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board, provided that any person becoming a
director subsequent to the date hereof whose election, or nomination for the
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be, for
purposes of this Plan, considered as though such person were a member of the
Incumbent Board; or

(iii)                   Consummation of a reorganization, merger or
consolidation, approved by the stockholders of the Company, in which the Company
is not the surviving entity and with respect to which persons who were the
stockholders of the Company immediately prior to such reorganization, merger or
consolidation do not, immediately thereafter, own more than 50% of the combined
voting power entitled to vote generally in the election of directors of the
reorganized, merged or consolidated company’s then outstanding voting
securities, or a liquidation or dissolution of the Company or of the sale of all
or substantially all of the assets of the Company.

12.6  AGREEMENTS WITH COMPANY. An Award under the Plan shall be subject to such
terms and conditions, not inconsistent with the Plan, as the Committee may, in
its sole discretion, prescribe.  The terms and conditions of any Award to any
Participant shall be reflected in such form of written document as is determined
by the Committee or its designee.

12.7 COMPANY INTENT. The Company intends that the Plan comply in all respects
with Rule 16b-3 under the Act, and any ambiguities or inconsistencies in the
construction of the Plan shall be interpreted to give effect to such intention.

12.8 REQUIREMENTS OF LAW. The granting of Awards and the issuance of shares of
Stock shall be subject to all applicable laws, rules, and regulations, and to
such approvals by any governmental agencies or securities exchanges as may be
required.

12.9 EFFECTIVE DATE. The Plan shall be effective upon its adoption by the Board
subject to approval by the Company’s stockholders at the 2002 annual
stockholders’ meeting.

12.10 GOVERNING LAW. The Plan, and all agreements hereunder, shall be construed
in accordance with and governed by the laws of the State of Delaware.

 


--------------------------------------------------------------------------------